Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 06/23/2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 48, 49, 55, 57, 59, 60, 63, and 66 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper, S. et al. U.S. Patent No. US 5128882A (hereinafter Cooper).
Regarding claim 48, Cooper teaches an optical probe for analyzing (This corresponds to the “detection and analysis system” in column 3 lines 43-44 and item 10 in Fig. 1 in Cooper.) a soil located in an underground area (This refers to item 14 in Fig. 1 which is “soil 14” mentioned in column 3 line 47 in Cooper.), the optical probe comprising: a probe head (This pertains to item 12 in Fig. 1, which is the “penetrometer probe 12” cited in column 3 lines 45-46 in Cooper.) insertable into the underground area to contact the soil (From Fig. 1 in Cooper, item 12 is inserted into the underground area and is in contact with the soil 14.), the probe head (See item 12, column 3 lines 45-46 in Cooper and the annotated fig. below.) comprising a transparent wall (This corresponds to item 24, which is the transparent window 24 cited in column 4 line 17 in Cooper. See the annotated fig. below.) defining a hollow chamber (This pertains to “the hollow housing 20” cited in column 5 lines 1-2 in Cooper. See the annotated fig. below.) within the probe head,

    PNG
    media_image1.png
    559
    607
    media_image1.png
    Greyscale

the transparent wall (This corresponds to item 24 n Fig. 1, specifically item 54 in Fig. 5 which is a “sapphire window element 54”) having a top extremity (See the annotated fig. below.) and a bottom extremity (See the annotated fig. below.) defining an optical path (The length from the bottom extremity to the top extremity represents the optical path.) therebetween; a light source mounted in the hollow chamber (This corresponds to “a gas discharge lamp or a light-emitting diode mounted within the hollow housing 20” mentioned in column 4 line 17 in Cooper. See the annotated fig. above.), the light source being configured to generate an illumination beam towards the soil (This pertains to “Light from the light source passes through the window in the probe and irradiates soil passing past the window as the probe is advanced into the soil” mentioned in column 2 lines 26-29 in Cooper.),

    PNG
    media_image2.png
    464
    432
    media_image2.png
    Greyscale

the illumination beam (This corresponds to the “Light” in column 2 lines 26-29 in Cooper.) passing through the transparent wall (This corresponds to the “window” in column 2 lines 26-29 in Cooper.) to irradiate the soil (This corresponds to the “irradiates soil” in column 2 lines 26-29 in Cooper.), thereby producing a resulting light emanating from the soil (This corresponds to the “Light reflected back through the window from the irradiated soil” in column 2 lines 29-30 in Cooper.), a portion of the resulting light returning towards the probe head (This pertains to “The irradiated soil reflects or transmits light back through the window 24” mentioned in column 4 lines 23-25 in Cooper.) and being guided in the transparent wall by total internal reflection along the optical path (The portion of the light inside the transparent wall will travel on the transparent wall by total internal reflection.); a detector (This pertains to “a spectrophotometer filter colorimeter or optical multi-channel analyzer” mentioned in column 4 lines 29-31 in Cooper.) configured to receive the portion of the resulting light guided in the transparent wall (The detector receives the portion of the resulting light guided into the transparent wall through the fiber optic link 28 (see column 4 line 26 and Fig. 1 in Cooper.). The detector is part of the spectral analysis unit 30 cited in column 4 lines 29-31 in Cooper.) and outputting an output signal representative of at least one characteristic of the soil (The characteristic of the soil corresponds to “light intensity as a function of wavelength” mentioned in column 4 lines 31-32 in Cooper.); and an optical element (Item 24 in Fig. 1 specifically item 54 in Fig. 3 in Cooper, represents the optical element.) mounted in the hollow chamber (Fig. 1 in Cooper shows the optical element is mounted to the hollow chamber.), near or at the top extremity of the transparent wall (Fig. 1 in Cooper shows the optical element is mounted near the top extremity of the transparent wall.), the optical element guiding the portion of the resulting light guided in the transparent wall from the transparent wall to the detector (Fig. 1 in Cooper shows the optical element, which is item 24, is connected to fiber optic link 28, which guides the portion of the light towards the detector, which is part of the spectral analysis unit 30.).
Regarding claim 49, Cooper teaches the light source comprises a light-emitting diode configured to emit the illumination beam (This corresponds to “a light-emitting diode” cited in column 5 lines 1-2 in Cooper, which configured to emit the illumination beam.), the illumination beam having a spectral profile comprising a visible waveband ranging from about 400 nm to about 750 nm (This is described in column 5 lines 20-26 in Cooper. The sapphire material is transparent to visible light whether the light is coming from the chamber, which indicates that the light source has a wavelength of about 400 nm to about 750 nm, or emanating from the soil.).
Regarding claim 55, Cooper teaches the portion of the resulting light guided by the transparent wall comprises light scattered by the soil and/or light reflected by the soil (This refers to “Light reflected back through the window from the irradiated soil is collected by a fiber optic link disposed within the probe, the link transmitting the collected light to the surface for measurement and recordation of spectral distribution and intensity.” cited in column 2 lines 29-34 in Cooper.).
Regarding claim 57, Cooper teaches the transparent wall is made from a material impermeable to a soil solution present in the soil, the material impermeable to the soil solution is a sapphire (This refers to “sapphire”, which is a material impermeable to a soil solution, mentioned in column 5 line 26 in Cooper.).
Regarding claim 59, Cooper teaches the detector comprises a spectrometer (The spectrometer corresponds to “a spectrophotometer filter colorimeter” mentioned in column 4 lines 29-31 in Cooper.).
Regarding claim 60, Cooper teaches the optical probe further includes a processor (This corresponds to “spectral analysis unit 30” mentioned in column 4 line 31 in Cooper.), the processor being configured to: receive the output signal representative (This refers to the portion of the light from optic link 28.) of the at least one characteristic of the soil (The at least one characteristic of the soil corresponds to “light intensity as a function of wavelength” mentioned in column 4 lines 31-32 in Cooper.); and determine a spectral content (The spectral content pertains to the “the spectral information” mentioned in column 4 lines 32-33 in Cooper.) of the portion of the resulting light guided by the transparent wall (Fig. 1 in Cooper shows the portion of the light is coming from the transparent wall, which is item 24. ).
Regarding claim 63, Cooper teaches a method for analyzing a soil located in an underground area (This corresponds to the “detection and analysis system” in column 3 lines 43-44 and item 10 in Fig. 1 in Cooper.), the method comprising: inserting a probe head (This pertains to item 12 in Fig. 1, which is the “penetrometer probe 12” cited in column 3 lines 45-46 in Cooper.) in the underground area to contact the soil (From Fig. 1 in Cooper, item 12 is inserted into the underground area and is in contact with the soil 14.), the probe head (See item 12, column 3 lines 45-46 in Cooper.)  comprising a transparent wall (This corresponds to item 24, which is the transparent window 24 cited in column 4 line 17 in Cooper.) defining a hollow chamber within the probe head (This pertains to “the hollow housing 20” cited in column 5 lines 1-2 in Cooper), the transparent wall (This corresponds to item 24 n Fig. 1, specifically item 54 in Fig. 5 which is a “sapphire window element 54”) having a top extremity (See the annotated Fig. 3 above.) and a bottom extremity (See the annotated Fig. 3 above.) defining an optical path (The length from the bottom extremity to the top extremity represents the optical path.)  therebetween; projecting an illuminating beam towards the soil and through the transparent wall to irradiate the soil (This pertains to “Light from the light source passes through the window in the probe and irradiates soil passing past the window as the probe is advanced into the soil” mentioned in column 2 lines 26-29 in Cooper.), thereby producing a resulting light emanating from the soil and returning towards the probe head (This corresponds to the “Light reflected back through the window from the irradiated soil” in column 2 lines 29-30 in Cooper.); guiding, in the transparent wall, a portion of the resulting light (This pertains to “The irradiated soil reflects or transmits light back through the window 24” mentioned in column 4 lines 23-25 in Cooper.) by total internal reflection along the optical path (The portion of the light inside the transparent wall will travel on the transparent wall by total internal reflection.); guiding, with an optical element, the portion of the resulting light guided in the transparent wall with an optical element from the transparent wall (The detector receives the portion of the resulting light guided into the transparent wall through the fiber optic link 28 (see column 4 line 26 and Fig. 1 in Cooper.). The detector is part of the spectral analysis unit 30 cited in column 4 lines 29-31 in Cooper.) to a detector (This pertains to “a spectrophotometer filter colorimeter or optical multi-channel analyzer” mentioned in column 4 lines 29-31 in Cooper.); detecting the portion of the resulting light guided in the transparent wall (Fig. 1 in Cooper shows the light guided in the transparent wall reach to the detector through the optic link 28.); and outputting an output signal representative of at least one characteristic of the soil (The at least one characteristic of the soil corresponds to “light intensity as a function of wavelength” mentioned in column 4 lines 31-32 in Cooper.).
Regarding claim 66, Cooper teaches the method of claim 63, further comprising obtaining one or more subsequent output signals (The output signals pertains to the “spectral signature of the soil” cited in column 2 line 46 in Cooper.) representative of at least one characteristic of the soil (The at least one characteristic of the soil pertains to the “contamination” cited in column 2 line 46 in Cooper.), each subsequent output signal being measured at a different depth of the field (The subsequent output signal can be used to determine the depth of the field which is cited in column 2 lines 45-48 in Cooper.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 50 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper  as applied to claims 48 and 49 above, and in view of  Schaefer, Peter et al. U.S. Patent No. US 20100148785 A1  (hereinafter Schaefer) .
Regarding claim 50, Cooper does not teach the optical probe of claim 49, further comprising a first radial lens optically coupled to the light-emitting diode for generating a collimated illuminating beam.
However, Schaefer, from the same field of endeavor as Cooper, teaches the optical probe (This corresponds to “a wireline apparatus 100” cited in paragraph [0015] line 2 in Schaefer.) comprising a first radial lens (This refers to “collimating lens 228” cited in paragraph [0025] line 1 and item 228 in Fig. 2 in Schaefer, which is housed inside item 120 of Fig. 1 in Schaefer.) optically coupled to the light-emitting diode (This refers to “electromagnetic energy source 202” cited in paragraph [0027] lines 4-6 and item 202 in Fig. 2 in Schaefer, which is housed inside item 120 of Fig. 1 in Schaefer. From Fig. 2, item 202 and item 228 are optically coupled to each other.) for generating a collimated illuminating beam (From Fig. 2, item 228 generates a collimated illuminating beam from item 202.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Schaefer to Cooper to the optical probe further comprising a first radial lens optically coupled to the light-emitting diode for generating a collimated illuminating beam in order to collimate the electromagnetic energy prior to interacting with the fluid cell (see paragraph [0025] lines 1-3 in Schaefer.).
Regarding claim 52, Cooper does not teach the optical probe of claim 48, wherein the light source comprises a stack of light- emitting diodes, the stack of light-emitting diodes comprising at least one of: a white broad band light-emitting diode; an infrared broad band light-emitting diode; a blue-light emitting diode; or an ultra-violet light-emitting diode.
However, Schaefer, from the same field of endeavor as Cooper, teaches the optical probe (This corresponds to “a wireline apparatus 100” cited in paragraph [0015] line 2 in Schaefer.) wherein the light source comprises a stack of light- emitting diodes (This refers to “one more light-emitting diodes (LED)” cited in paragraph [0027] lines 4-6 in Schaefer), the stack of light-emitting diodes comprises an infrared broad band light-emitting diode (This corresponds to “an infrared band of wavelength” cited in paragraph [0027] line 13 in Schaefer).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Schaefer to Cooper to the optical probe wherein the light source comprises a stack of light- emitting diodes, the stack of light-emitting diodes comprising at least one of: a white broad band light-emitting diode; an infrared broad band light-emitting diode; a blue-light emitting diode; or an ultra-violet light-emitting diode because it is in conjunction with liquids or other materials to be investigated, which absorb different "lines" from the energy in different spectral ranges (see paragraph [0042] lines 5-9 in Schaefer.).
Claims 51 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Schaefer as applied to claims 50 and 52 above, and further in view of Nappez, T. et al. WO 2017187088 A1 (hereinafter Nappez) .
Regarding claim 51, Cooper when modified by Schaefer does not teach the optical probe of claim 50, wherein the first radial lens is positioned at or near the bottom extremity, in the hollow chamber.
However, Nappez, from the same field of endeavor as Cooper, discloses the optical probe (See Fig. 1 in Nappez.) wherein the first radial lens (This refers to “coated or not with a lens” cited in p. 8 paragraph 12 lines 1-2 in Nappez.) is positioned at or near the bottom extremity (From Fig. 1 in Nappez, the lens is positioned at the bottom extremity), in the hollow chamber (This refers to the “housing (1)” in cited in p. 8 paragraph 9 line 1 in Nappez. The housing is a hollow chamber.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Nappez to Cooper when modified by Schaefer to have the optical probe of claim 50, wherein the first radial lens is positioned at or near the bottom extremity, in the hollow chamber in order to orient the radiation to the light-diffusing material (See p. 8 paragraph 12 lines 1-2 in Nappez.).
Regarding claim 54, Cooper when modified by Schaefer does not teach the optical probe of claim 52, wherein each light-emitting diode from the stack of light-emitting diodes is optically coupled with a respective radial lens.
However, Nappez, from the same field of endeavor as Cooper, discloses the optical probe (See Fig. 1 in Nappez.) wherein each light-emitting diode from the stack of light-emitting diodes (This refers to “The sources (2, 3) used to carry out the measurement are preferably light-emitting diodes (coated or not with a lens to orient the radiation)” cited in p. 8 paragraph 12 lines 1-2 in Nappez.) is optically coupled with a respective radial lens (See p. 8 paragraph 12 lines 1-2 in Nappez. Each light-emitting diode is coated with a respective radial lens.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Nappez to Cooper when modified by Schafer to have the optical probe of claim 52, wherein each light-emitting diode from the stack of light-emitting diodes is optically coupled with a respective radial lens in order to orient the radiation to the light-diffusing material (See p. 8 paragraph 12 lines 1-2 in Nappez.).
Claims 53, 58, and 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claim 48 above, and in view of  Mayes, D. et al.  EP 1484600 A2 (hereinafter Mayes).
Regarding claim 53, Cooper does not teach the optical probe of claim 48, wherein the light source comprises a stack of light- emitting diodes, the stack of light-emitting diodes comprising at least one of: an ultra-violet light-emitting diode emitting an ultra-violet sub-beam having a spectral profile comprising a waveband centered around 385 nm; a blue light-emitting diode mounted on the ultra-violet light emitting diode and emitting a blue sub-beam having a spectral profile comprising a waveband centered around 488 nm; an infrared broad band light-emitting diode mounted on the blue-light emitting diode and emitting an infrared sub-beam having a spectral profile comprising a waveband ranging from about 650 nm to about 900 nm; and a white broad band light-emitting diode mounted on the infrared broad band light- emitting diode and emitting a white sub-beam having a spectral profile comprising a waveband ranging from about 420 nm to about 700 nm.
	However, Mayes, from the same field of endeavor as Cooper, discloses the optical probe (This corresponds to “the probe head 100” mentioned in paragraph [0060] line 1 and item 100 in Fig. 3 in Mayes) wherein the light source comprises a stack of light- emitting diodes (See paragraph [0082] in Mayes. ), the stack of light-emitting diodes comprising an ultra-violet light-emitting diode emitting an ultra-violet sub-beam having a spectral profile comprising a waveband centered around 385 nm (This pertains to “in the wavelength range of 200-400 nm” cited in paragraph [0025] lines 49-54 in Mayes.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mayes to Cooper to have the optical probe of claim 48, wherein the light source comprises a stack of light- emitting diodes, the stack of light-emitting diodes comprising at least one of: an ultra-violet light-emitting diode emitting an ultra-violet sub-beam having a spectral profile comprising a waveband centered around 385 nm; a blue light-emitting diode mounted on the ultra-violet light emitting diode and emitting a blue sub-beam having a spectral profile comprising a waveband centered around 488 nm; an infrared broad band light-emitting diode mounted on the blue-light emitting diode and emitting an infrared sub-beam having a spectral profile comprising a waveband ranging from about 650 nm to about 900 nm; and a white broad band light-emitting diode mounted on the infrared broad band light- emitting diode and emitting a white sub-beam having a spectral profile comprising a waveband ranging from about 420 nm to about 700 nm in order to determine the molecular electronic modes characteristic of the samples (see paragraph [0025] lines 46-49 in Mayes).
Regarding claim 58, Cooper does not teach the optical element comprises an optical diffuser positioned near or at the top extremity, in the hollow chamber, the optical diffuser being optically coupled with the transparent wall for scattering the portion of the resulting light guided in the transparent wall inside the probe head.
However, Mayes, from the same field of endeavor as Cooper, discloses the optical element comprises an optical diffuser (This corresponds to “a diffuser” described in paragraph [0063] lines 55-58 in Mayes.) positioned near or at the top extremity (The diffuser is positioned on the upper window 106, which is near the top extremity as shown in Fig. 1 in Mayes.), in the hollow chamber (Fig. 1 in Mayes shows the space between the walls of the shaft 102 is a hollow chamber.), the optical diffuser being optically coupled with the transparent wall (This corresponds to “the upper window 160 can include a diffuser” described in paragraph [0063] lines 55-58 in Mayes.) for scattering the portion of the resulting light guided in the transparent wall inside the probe head (This corresponds to “the path of the light received from the irradiated sample” described in paragraph [0063] lines 55-58 in Mayes. This indicates the scattering light from the sample enters into the transparent wall of the probe head.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mayes to Cooper to have the optical element comprises an optical diffuser positioned near or at the top extremity, in the hollow chamber, the optical diffuser being optically coupled with the transparent wall for scattering the portion of the resulting light guided in the transparent wall inside the probe head in order to ensure that only spectral information is measured without imaging of the sample (see paragraph [0063] lines 55-58 in Mayes.).
Regarding claim 67, Cooper does not teach the projecting the illuminating beam towards the soil and through the transparent wall to irradiate the soil comprises irradiating the soil through 360 degrees around the probe head.
However, Mayes, from the same field of endeavor as Cooper, discloses the projecting the illuminating beam (The projecting the illuminating beam pertains to the “configured to permit light output” cited in paragraph [0061] line 36 in Mayes.) towards the soil (The soil corresponds to the “The volume sampled” cited in paragraph [0061] line 34 in Mayes.) and through the transparent wall (The transparent wall corresponds to the “window 130” cited in paragraph [0049] line 3 and item 130 Fig. 1 in Mayes.) to irradiate the soil (The soil corresponds to the “The volume sampled” cited in paragraph [0061] line 34 in Mayes.) comprises irradiating the soil through 360 degrees around the probe head (This corresponds to “the light source 140 to diffuse from the probe head 100 approximately 360°” described in paragraph [0061] lines 34-38 in Mayes. This means the light is irradiated into the sample at 360o.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mayes to Cooper to have the projecting the illuminating beam towards the soil and through the transparent wall to irradiate the soil comprises irradiating the soil through 360 degrees around the probe head in order to significantly increase the volume of material sampled (see paragraph [0061] lines 28-29 in Mayes.).
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper  as applied to claim 48 above, and Mayes and further in view of Yang, X. et al. DE 112015002036 T5 (hereinafter Yang).
Regarding claim 56, Cooper teaches the transparent wall is tubular (This corresponds to item 54 in Fig. 3, which has a tubular shape.).
However, Cooper is silent with respect to the light source is configured to irradiate the soil through 360 degrees around the probe head, the probe head having an outer surface area ranging from about 400 mm2 to about 4000 mm2.
Mayes, from the same field of endeavor as Cooper, discloses the light source (This pertains to the “configured to permit light output from the light source 140” cited in paragraph [0061] lines 36-37 in Mayes.) is configured to irradiate the soil (The soil corresponds to the “The volume sampled” cited in paragraph [0061] line 34 in Mayes.) through 360 degrees around the probe head (This pertains to the “…the probe head 100 approximately 360° about the shaft 102” cited in paragraph [0061] lines 34-38 in Mayes.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Mayes to Cooper to have the light source configured to irradiate the soil through 360 degrees around the probe head in order to significantly increase the volume of material sampled (see paragraph [0061] lines 28-29 in Mayes.).
Cooper, when modified by Mayes, does not disclose the probe head having an outer surface area ranging from about 400 mm2 to about 4000 mm2.
Yang, from the same field of endeavor as Cooper, discloses the probe head (This corresponds to “The probe head has a diameter of 5 mm and a length of 40 mm” mentioned in p. 6 paragraph 4 line 2 and item 13 in Fig 3 in Yang.) having an outer surface area ranging from about 400 mm2 to about 4000 mm2 (The surface area of item 13, using the formula A = h (2πr) = (40mm)(2π(2.5 mm))=628.3 mm2, which overlaps the range.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Yang to Cooper, when modified by Mayes, to have the probe head having an outer surface area ranging from about 400 mm2 to about 4000 mm2 in order to simultaneously obtained the temperature and thermal conductivity of the seabed sediments (see Abstract lines 10-11 in Yang.).
Claims 61, 62, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claims 48 and 63 above, and in view of Andersen, S. I. et al. WO 2018112116 A1 (hereinafter Andersen).
Regarding claim 61, Cooper does not teach the optical probe of claim 48, wherein the at least one characteristic of the soil is selected from the group consisting of: level of nutrients, level of available nutrients, ionic concentration of the soil solution, temperature, moisture, pH, level of organic matter, and soil texture.
However, Andersen, from the same field of endeavor as Cooper, discloses the optical probe of claim 48, wherein the characteristic of the soil (This corresponds to the “fluid sample” cited in paragraph [0097] p. 21 line 2 in Andersen.) selected is the pH (See paragraph [0097] p. 22 line 5 in Andersen.). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Andersen to Cooper to have the method of claim 63, wherein the at least one characteristic of the soil is selected from the group consisting of: level of nutrients, level of available nutrients, ionic concentration of the soil solution, temperature, moisture, pH, level of organic matter, and soil texture in order to measure comprehensively the fluid properties (See paragraph [0097] p. 22 lines 2-3 in Andersen.).
Regarding claim 62, Cooper does not teach the optical probe of claim 48, further comprising a sensing tip mounted at an extremity of the probe head, the sensing tip being configured to measure at least one of an electroconductivity and a pH of the soil.
However, Andersen, from the same field of endeavor as Cooper, discloses the optical probe comprising a sensing tip (This corresponds to “downhole fluid analysis module 320” in paragraph [0048] line 6 and item 320 in Fig. 3 in Andersen.) mounted at an extremity of the probe head (From Fig. 3 in Andersen, item 320 is mounted at an extremity of the probe head.), the sensing tip being configured to measure at least one of an electroconductivity (This pertains to the “resistivity” mentioned in paragraph [0097] p. 22 line 5 in Andersen. Resistivity is inversely proportional to the electroconductivity.) and a pH of the soil (See paragraph [0097] p. 22 line 5 in Andersen.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Andersen to Cooper to have the optical probe comprising a sensing tip mounted at an extremity of the probe head, the sensing tip being configured to measure at least one of an electroconductivity and a pH of the soil. in order to measure comprehensively the fluid properties (See paragraph [0097] p. 22 lines 2-3 in Andersen.).
Regarding claim 64, Cooper does not teach the method of claim 63, wherein the at least one characteristic of the soil is selected from the group consisting of: level of nutrients, level of available nutrients, ionic concentration of the soil solution, temperature, moisture, pH, level of organic matter, and soil texture.
However, Andersen, from the same field of endeavor as Cooper, discloses the method of claim 63, wherein the characteristic of the soil (This corresponds to the “fluid sample” cited in paragraph [0097] p. 21 line 2 in Andersen.) selected is the pH (See paragraph [0097] p. 22 line 5 in Andersen.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Andersen to Cooper to have the method of claim 63, wherein the at least one characteristic of the soil is selected from the group consisting of: level of nutrients, level of available nutrients, ionic concentration of the soil solution, temperature, moisture, pH, level of organic matter, and soil texture in order to measure comprehensively the fluid properties (See paragraph [0097] p. 22 lines 2-3 in Andersen.).
Claim 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper as applied to claim 63 above, and in view of Wang, Y.B. et al.  CN 104483285 A (hereinafter Wang).
Regarding claim 65, Cooper does not teach the method of claim 63, wherein the inserting the probe head in the underground area to contact the soil comprises inserting the probe head at a depth ranging from about 0 cm to about 80 cm.
However, Wang, from the same field of endeavor as Cooper, discloses the method of claim 63, wherein the inserting the probe head in the underground area to contact the soil comprises inserting the probe head (This pertains to “rods 7” in paragraph [0027] in Wang.) at a depth ranging from about 0 cm to about 80 cm (See paragraph [0027] in Wang. The depth range in Wang is from 5 cm to 10 cm, which overlaps the depth range of the application.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Wang to Cooper to have inserting the probe head in the underground area to contact the soil comprises inserting the probe head at a depth ranging from about 0 cm to about 80 cm in order to detect the soil nutrient in the sample (see Abstract lines 1-2 in Wang.).
Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
1. Bucholtz, F. et al. U.S. Patent No. US 5739536 A, discloses a fiber optic infrared cone penetrometer system.
2. Ballard, J. et al. U.S. Patent No. US 5548115 A, discloses a probe device for detecting contaminants in subsurface media.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886